Citation Nr: 1528902	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  93-05 314	)	DATE
	)
	SUPPLEMENTAL DECISION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for prostate cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel



INTRODUCTION

The Veteran served on active duty from April 1952 to September 1954.  He had additional service in the United States Army Reserve from November 1973 to July 1991 with periods of active duty for training and inactive duty training.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In an August 2011 rating decision, the Los Angeles RO denied entitlement to service connection for prostate cancer.  In July 2012, the Veteran submitted a statement, wherein he wrote, "Being a lay person, I have reason to believe that due to many years of irritation, aggravation and three bladder procedures were the cause of my prostate cancer."  The Veteran has been service connected for a bladder disability since 1965.  

"VA has always been, and will continue to be, liberal in determining what constitutes a notice of disagreement."  Palmer v. Nicholson, 21 Vet. App. 434, 437 (2007).  The Board concludes that it is reasonable to interpret the Veteran's July 2012 statement as a notice of disagreement with the August 2011 rating decision, which denied service connection for prostate cancer.  The AOJ has not issued a statement of the case addressing this claim.  As such, this claim must be remanded for the issuance of a statement of the case before the Board can proceed to decide the issue.  See 38 C.F.R. § 19.9(c) (2014); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999). 

Accordingly, the case is REMANDED for the following action:

The AOJ must furnish to the Veteran and his representative a statement of the case addressing the claim of entitlement to service connection for prostate cancer.  The Veteran is advised that the Board will exercise appellate jurisdiction over this claim only if he perfects a timely appeal.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

